                         MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                            87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                    PHONE 212.620.0938 FAX 646.998.1972




                                                                                 September 24, 2019
VIA ECF


Hon. Nicholas G. Garaufis
United States District Court Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Catalino Mendez, et al. v. MCSS Rest. Corp., et al. Case No. 16-CV-02746
               (NGG) (RLM) ; LETTER MOTION TO WITHDRAW ON CONSENT

Dear Judge Garaufis:

Our firm is counsel to all defendants in the above action. We respectfully submit this letter
motion to be permitted to withdraw as counsel to two of the defendants – Miko Enterprises, LLC
d/b/a Parkview Diner and Konstantinos Siklas. We will be remaining in the case as counsel to
the other defendants that we have appeared on behalf of.

The defendants have now determined that they have differing interests and defense strategies and
that it would be in the best interests of Miko Enterprises, LLC d/b/a Parkview Diner and
Konstantinos Siklas to retain separate counsel. Those defendants have interviewed experienced
counsel and will determine shortly whether they will engage the firm they interviewed or other
counsel.

This request to withdraw is on consent of all parties.

Based upon the foregoing it is respectfully requested that the motion of Morrison Tenenbaum
PLLC to withdraw be granted.

                                                            Respectfully submitted,




                                                               Lawrence Morrison, Esq.

CC:    Miko Enterprises, LLC d/b/a Parkview Diner and Konstantinos Siklas via email
       All counsel via ECF
